DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   11/18/2020. 
Claims 1-12 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. The ODP rejection from the previous Office Action dated 06/26/2020 has been withdrawn by nature of the fact that the co-pending Application No. 16/444083 has been abandoned. If the co-pending application is revived, the original ODP will be re-applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The submission of documents without also being listed in the IDS is not a proper information disclosure statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
The Applicant at the middle of pages 8 and 11 asserts that Stracke does not teach that both the key sequence and audio received after the key sequence are transmitted to a peripheral device. The Examiner respectfully disagrees with this assertion. The handsfree device of Stracke teaches the launching of a voice interface on a data processing device based upon the recognition of a keyword (see (5:20-36)). After the launching of the voice interface, the audio data is sent to the processing device. In another embodiment, Stracke teaches that the voice interface module may be launched by a keyword that is communicated from the handsfree device (see (8:45-49)). While the Applicant recognizes this passage in Stracke, the Applicant suggests that the receipt of a keyword only applies during a keyword configuration mode of operation. This is, however, only one mode of operation in which the keyword can be sent, as Stracke indicates multiple voice interface operations that can be performed by the voice interface module once activated, of which dialing a phone number is also recited as an example operation of the voice interface (see (5:40-44, 51-54)). Therefore, Stracke teaches, in an example embodiment, that both the keyword and the audio data received after the keyword are sent to the processing device. At the bottom of page 11 and top of page 12, the Applicant further asserts that there is no incentive to the claimed invention in light of Stracke, as there is no need for a keyword once it has been recognized by the handsfree device, and that the keyword further cannot be sent because the keyword signal is gone once recognized. The Examiner respectfully disagrees, as the previously 
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stracke, Jr. (US Patent No. 8468023), hereinafter Stracke.

Regarding claim 1, Stracke teaches
A method for controlling a transmission of data between at least one hearing device and a peripheral device of a hearing device system (Fig. 1, [1:36-50], [3:64-67] a method where a handsfree headset, i.e. at least one hearing device, is used in conjunction with a data processing device, i.e. a peripheral device of a hearing device system, where the handsfree device can send audio data to the data processing device, i.e. controlling transmission of data), which comprises the steps of:
automatically examining a microphone signal captured by the hearing device for key sequences stored in the hearing device ([1:36-44], [3:44-47], [8:1-5] a handsfree device continuously monitors, i.e. automatically examining, an audio stream received from a microphone of the handsfree device, i.e. a microphone signal captured by the hearing devices, for at least one keyword hard-coded into the handsfree device, i.e. key sequences stored in the hearing device); and
transmitting an audio sequence of the microphone signal that follows a key sequence from the hearing device to the peripheral device of the hearing device system upon recognition of at least one stored key sequence in the microphone signal ([1:36-52], [8:1-5] audio data from the microphone of the handsfree device, i.e. an audio sequence of the microphone signal, received after the recognition of the , the audio sequence is transmitted from the at least one hearing device to the peripheral device and includes parts of the microphone signal that begins with and follows the key sequence ([1:36-52], [8:45-49] audio data is sent from the handsfree device to the data processing device, i.e. the audio sequence is transmitted from the at least one hearing device to the peripheral device, where the keyword, i.e. includes parts of the microphone signal that begins with…the key sequence, and the signal received after the recognition of the keyword, i.e. includes parts of the microphone signal that…follows the key sequence, are sent).

Regarding claim 3, Stracke teaches claim 1, and further teaches
which further comprises temporarily storing the microphone signal in the hearing device system ([1:52-54] the audio data, i.e. microphone signal, to be sent may be buffered, i.e. temporarily storing, in the handsfree device, i.e. hearing device system).

Regarding claim 4, Stracke teaches claim 1, and further teaches
which further comprises transmitting wirelessly the microphone signal from the hearing device to the peripheral device ([1:14-18, 48-50], [3:64-4:5] a .

Regarding claim 7, Stracke teaches 
A hearing device system (Fig. 2, [1:36-38], [3:64-67] a handsfree system with a headset, i.e. hearing device), comprising:
a peripheral device (Fig. 2, [1:36-44] a data processing device); and
at least one hearing device (Fig. 2, [1:36-38], [3:64-67] a handsfree device such as a headset), containing:
at least one microphone for recording a microphone signal (Fig. 2, [7:22-25], [8:1-5] a microphone where the user voice may be received, i.e. for recording a microphone signal);
a signal processing unit for examining the microphone signal for at least one key sequence stored in said hearing device (Fig. 2, [3:44-47], [7:65-8:5] a keyword recognition module, i.e. signal processing unit, recognizes hard-coded keywords, i.e. key sequence stored in said hearing device, spoken by a user through a microphone, i.e. examining the microphone signal for at least one key sequence); and
a transmission unit configured for transmitting an audio sequence of the microphone signal subsequent to the key sequence from the hearing device to said peripheral device upon recognition of at least one key sequence in the microphone signal (Fig. 2, [1:36-52], [3:44-47], [7:65-8:5] audio data from the microphone of the handsfree device, i.e. an audio , said transmission unit configured to transmit the microphone signal beginning with the key sequence from said at least one hearing device to said peripheral device ([1:36-52], [8:45-49] audio data is sent from the handsfree device to the data processing device, i.e. the audio sequence is transmitted from the at least one hearing device to the peripheral device, by the keyword recognition module, i.e. transmission unit, where the keyword, i.e. includes parts of the microphone signal that begins with…the key sequence, and the signal received after the recognition of the keyword, i.e. includes parts of the microphone signal that…follows the key sequence, are sent).

Regarding claim 9, Stracke teaches claim 7, and further teaches
wherein said at least one hearing device is configured for intermediate storage of the audio signal ([1:52-54] the audio data, i.e. audio signal, to be sent may be buffered, i.e. intermediate storage, in the handsfree device, i.e. hearing device).

Regarding claim 10, Stracke teaches claim 7, and further teaches
wherein said at least one hearing device is configured for wireless transmission of the microphone signal from said hearing device to said peripheral device ([1:48-50], [3:64-4:14] a handsfree device, i.e. hearing device, is wirelessly coupled to a data processing device, i.e. peripheral device, to send audio data, i.e. configured for wireless transmission from said hearing device to said peripheral device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stracke, in view of Petersen et al. (EP3328097) cited in the IDS filed 11/12/2019, hereinafter Petersen.

Regarding claim 2, Stracke teaches claim 1.
While Stracke provides recognition of keywords to initiate the transmission of audio data, Stracke does not specifically teach that the keyword corresponds to an audio-signal processing function of the data processing device, and thus does not teach
wherein the microphone signal is only transmitted from the hearing device to the peripheral device when the at least one stored key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of the peripheral device.
Petersen, however, teaches wherein the microphone signal is only transmitted from the hearing device to the peripheral device when the at least one stored key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of the peripheral device (Petersen [6:10-23] a user’s voice command, i.e. microphone signal, is transmitted from the hearing device to another device, i.e. transmitted from the hearing device to the peripheral device, where the command, i.e. stored key sequence recognized, is used to activate or deactivate a personal assistant, i.e. corresponds to a key sequence that is used by an audio-signal processing function, located on the other device, such as a smartphone, i.e. peripheral device).
Stracke and Petersen are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke with the use of commands that are also recognizable by an application on a remote device as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling full voice and audio control of a personal assistant of an auxiliary device (Petersen [6:27-31]).




While Stracke provides initiation of audio stream transmission based on a keyword, Stracke does not teach the termination of audio stream transmission based on a corresponding keyword, and thus does not teach 
which further comprises ending a transmission of the microphone signal from the hearing device to the peripheral device when a termination sequence is recognized in the microphone signal.
Petersen, however, teaches which further comprises ending a transmission of the microphone signal from the hearing device to the peripheral device when a termination sequence is recognized in the microphone signal (Petersen [5:49-57], [6:6-13] the hearing device may have a current mode of operation deactivated, such as interfacing with a personal assistant of another device, i.e. ending transmission of the microphone signal from the hearing device to the peripheral device, after receiving a spoken de-activation command, i.e. a termination sequence is recognized in the microphone signal).
Stracke and Petersen are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke with a spoken command being a deactivation command as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling full voice and audio control of a personal assistant of an auxiliary device (Petersen [6:27-31]).


While Stracke provides recognition of keywords to initiate the transmission of audio data, Stracke does not specifically teach that the keyword corresponds to an audio-signal processing function of the data processing device, and thus does not teach
wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of said peripheral device.
Petersen, however, teaches wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of said peripheral device (Petersen [1:33-36], [5:49-57], [6:10-23, 35-42] a user’s voice command, i.e. microphone signal, is transmitted from the hearing device to another device, i.e. transmitted from the hearing device to the peripheral device, by a wireless interface, i.e. transmission unit, where the command, i.e. stored key sequence recognized, is used to activate or deactivate a personal assistant, i.e. corresponds to a key sequence that is used by an audio-signal processing function, located on the other device, such as a smartphone, i.e. peripheral device).
Stracke and Petersen are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

Regarding claim 12, Stracke teaches claim 7. 
While Stracke provides initiation of audio stream transmission based on a keyword, Stracke does not teach the termination of audio stream transmission based on a corresponding keyword, and thus does not teach 
wherein said transmission unit is configured to end a transmission of the microphone signal from said hearing device to said peripheral device upon recognition of at least one termination sequence contained in the microphone signal.
Petersen, however, teaches wherein said transmission unit is configured to end a transmission of the microphone signal from said hearing device to said peripheral device upon recognition of at least one termination sequence contained in the microphone signal (Petersen [5:49-57], [6:6-13] the hearing device may have a current mode of operation deactivated, such as interfacing with a personal assistant of another device, i.e. ending transmission of the microphone signal from the hearing device to the peripheral device, by means of a wireless interface, i.e. transmission unit, after receiving a spoken de-activation command, i.e. a termination sequence is recognized in the microphone signal).
.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stracke, in view of Page et al. (U.S. PG Pub No. 2019/0147890), hereinafter Page.

Regarding claim 5, Stracke teaches claim 1.
While Stracke provides recognition of keywords to initiate the transmission of audio data, Stracke does not specifically teach own voice recognition of the user’s voice, and thus does not teach
which further comprises transmitting the microphone signal only from the hearing device to the peripheral device when the at least one stored key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer.
Page, however, teaches which further comprises transmitting the microphone signal only from the hearing device to the peripheral device when the at least one stored key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer (Page [0004], [035:8-11], .
Stracke and Page are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke with the use of commands that are also recognizable by an application on a remote device as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling command actions to be carried out by the system only when a user is authorized (Page [0004]).

	Regarding claim 11, Stracke teaches claim 7.
While Stracke provides recognition of keywords to initiate the transmission of audio data, Stracke does not specifically teach own voice recognition of the user’s voice, and thus does not teach
wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer.
wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer (Page [0004], [035:8-11], [0045:9-12] speaker recognition techniques are used to determine the speaker is an authorized user based on biometric data, i.e. spoken in an own voice of a hearing device wearer, of the trigger phrase, i.e. key sequence recognized has been verified, and audio data segments, i.e. microphone signal, are transmitted by the interface circuitry, i.e. transmission unit, to the host device after authentication, i.e. from the hearing device to the peripheral device when).
Stracke and Page are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke with the use of commands that are also recognizable by an application on a remote device as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling command actions to be carried out by the system only when a user is authorized (Page [0004]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A KOTULAK whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE A KOTULAK/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

01/15/2021